I concur with the following observations.
The ultimate question presented was to whether the deed in form absolute was intended only as a mortgage to secure advancements for medical and hospital expenses which were expected to be incurred by the decedent, and for his own care for the remainder of his life if he should suffer invalidity. The conversations between decedent and his attorney *Page 164 
revealed the intent and purpose for which the deed was made; they showed the circumstances under which the deed was made. Had the decedent announced when he executed or delivered the deed what his intent or purpose was, it would have been admissible as part of the res gestae. The attorney's testimony of his conversation with decedent showed why the attorney acted and in so testifying was, of course, evidence as to the decedent's interest in having him act as he did. I assume this is what is meant in the main opinion by the statement that
"the conversations between the attorney and the decedent show the attorney's authority and the purposes and limitations of such authority."
The technical admissibility of the conversations between the attorney and the respondents is not so clear to me, but it fits into the mosaic of the attorney's evidence of what took place between the appellant and himself. But even if technically inadmissible, how could such evidence be prejudicial in view of the evidence that appellant accepted $500.00 and her testimony that only in case Wilmer would get well were the respondents to deed the property back to him which is as to a promise to be performed on a condition. The condition did not happen. This does not appear to me to be inconsistent with a purpose to make the deed absolute. At all events I cannot see prejudicial error.
Since the statements of one party made to the other party are admissible where the terms of a contract or the reason or purpose for a deed are in issue because standing alone the deed would purport verity as a deed, it would seem that statements intended to be conveyed by one party to the other through an intermediary should be admissible when given by the intermediary.
It would be difficult indeed to show the purpose of the appellant in signing the deed in this case and accepting $500.00 without showing the conversation between her and the attorney to which the appellant makes no real objection. *Page 165 
And it would be difficult to explain the reason for that conversation by the attorney without allowing him to testify to what his conversation was with the decedent. They all fit in to make a piece in accordance with respondents' theory of the case and are explanatory of each other.